Response to Arguments
In response to the drawing’s amendment, the drawing’s objection has been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: as recited in claims 1, 12, and 31, as illustrated in figure 4, and fully discussed in the specification (PGPub) ¶¶ 0059-0060, none of the prior arts of record reasonably teaches the combination features of the independent claims.  The features include a method for implementing on a base station (BS) and a plurality of mobile terminals, wherein the method configures the BS to periodically transmitting essential system information (“ESI”) include information for the plurality of mobile terminals to use the cell that is provided by the BS, to the mobile terminals.  The BS further transmits an additional system information ("ASI") include information for using one or more services provided by the cell, to a mobile terminal of the plurality of the mobile terminals.  And in the event that the BS determines it is overloaded, the BS then notifies the mobile terminal that the cell is currently unavailable. The BS doing so by transmits a service notification as part of the ESI and does not transmit ASI to the mobile terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        2/21/2021